





AMENDMENT #1
TO
HUBBELL INCORPORATED
EXECUTIVE DEFERRED COMPENSATION PLAN
As Amended and Restated Effective as of January 1, 2016


This Amendment #1 (the “Amendment”) is adopted by Hubbell Incorporated, a
Connecticut corporation (the “Company”) for purposes of amending that certain
Hubbell Incorporated Executive Deferred Compensation Plan (as Amended and
Restated Effective as of January 1, 2016) (as amended, the “Plan”), as of
December 4, 2019 (the “Amendment Effective Date”). Capitalized terms used in
this Amendment and not otherwise defined herein shall have the meanings assigned
to such terms in the Plan.


WHEREAS, pursuant to Section 10.1 of the Plan, except as limited by applicable
law, the Plan may be wholly or partially amended by the Committee administering
the Plan from time to time, which Committee shall be the Board or a committee
appointed by the Board and no such committee has been appointed with authority
to amend the Plan;


WHEREAS, the Board has determined that it is advisable and in the best interests
of the Company to amend the Plan as set forth herein to provide Participants
with Company Contributions that generally reflect, but diverge in part from, the
terms of the Savings Plan, as amended and restated, and that such amendment is
permitted under Section 10.1 of the Plan.


NOW, THEREFORE, in consideration of the foregoing recitals, the Plan is hereby
amended as follows, effective as of January 1, 2020:


1.    Section 1.7 of the Plan is hereby amended in its entirety to read as
follows:


“1.7    “Bonus” shall mean any cash incentive or bonus compensation that is in
addition to Base Salary, earned by a Participant under any Employer’s annual
bonus and cash incentive plans, but shall not include any stock option, stock
appreciation rights, other equity-based incentive award or a replacement of an
award originally granted as equity compensation, commission, retention bonus or
fringe benefits. A Participant’s Bonus shall be calculated before reduction for
compensation voluntarily deferred or contributed by the Participant pursuant to
all qualified or nonqualified plans of any Employer and shall be calculated to
include amounts not otherwise included in the Participant’s gross income under
Code Sections 125, 402(e)(3), 402(h), or 403(b) pursuant to plans established by
any Employer; provided, however, that all such amounts will be included in
compensation only to the extent that had there been no such plan, the amount
would have been payable in cash to the Employee.


2.    Except as modified by the forgoing, the terms and conditions of the Plan
shall remain in full force and effect following the adoption of this Amendment.




        







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has adopted this Amendment #1 to the Executive
Deferred Compensation Plan as of the Amendment Effective Date


HUBBELL INCORPORATED


By:     /s/ Katherine A. Lane            


Print Name: Katherine A. Lane


Title: Vice President, General Counsel and Secretary


Date: December 4, 2019





